86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darrell L. RICKS, Plaintiff-Appellant,v.Donald WALTEMEYER;  William Cole, Defendants-Appellees.
No. 95-7422.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 16, 1996.Decided:  May 21, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Deborah K. Chasanow, District Judge.  (CA-95-1597-DKC)
Darrell L. Ricks, Appellant Pro Se.  Robert Charles Verderaime, VERDERAIME & DUBOIS, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before WILKINSON, Chief Judge, and WIDENER and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion to alter or amend judgment.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm the district court's order but on modified grounds.   Appellant's motion fails because his 42 U.S.C. § 1983 (1988) claim calls into question the validity of his confinement, Preiser v. Rodriguez, 411 U.S. 475, 489 (1973), and he has not established that his conviction has been rendered invalid.   See Heck v. Humphrey, --- U.S. ----, 62 U.S.L.W. 4594 (U.S. June 24, 1994) (No. 93-6188).   Thus, the district court did not abuse its discretion by denying the motion.  See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED